July 9, 2021


VIA ECF
The Honorable Paul A. Engelmayer
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007


       Re:     United States v. Donald Doehrer, 20 CR 424 (PAE)


Dear Judge Engelmayer:


With the consent of Pretrial Services, I write to seek a modification to Mr. Doehrer’s
bail conditions. Mr. Doehrer currently is subject to home detention. With the support
of Pretrial Services, I ask that that restriction be reduced to a curfew set at the
discretion of Pretrial Services.


Mr. Doehrer has been in the community subject to bail conditions since his arrest in
August of 2020. He has been fully compliant with those conditions. The reduction in
monitoring will permit Mr. Doehrer to seek and find employment, which he currently
has been doing (unsuccessfully) through web searches and will permit him freer access
to attend in-person therapeutic programs. Pretrial Services consents to the request. The
government defers to Pretrial Services.


Respectfully submitted,
                                                   GRANTED. The Clerk of Court is requested to
                                                   terminate the motion at Dkt. No. 29.
/s/Julia Gatto
                                                                                    7/9/2021
Julia L. Gatto
Assistant Federal Defender                    SO ORDERED.
(212) 417-8750                                               
                                                           __________________________________
                                                                 PAUL A. ENGELMAYER
cc:    AUSA Samule Rothschild                                    United States District Judge
       USPO John Moscato
